Case 2:20-cv-00630-JMS-DLP Document 30 Filed 12/07/20 Page 1 of 3 PageID #: 656




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

 PATRICK R. SMITH and                          )
 BRANDON S. HOLM, individually and             )
 on behalf of all others similarly situated,   )
                                               )
                Plaintiffs,                    )
                                               )
        v.                                     )     Cause No. 2:20-cv-00630-JMS-DLP
                                               )
 WILLIAM P. BARR, in his official              )
 capacity as the Attorney General of the       )
 United States, et al.,                        )
                                               )
                Defendants.                    )

               DEFENDANTS’ LIST OF EXHIBITS FOR DECEMBER 8, 2020
                      PRELIMINARY INJUNCTION HEARING

        Pursuant to the Court’s December 3, 2020 Entry Setting Hearing [Dkt 25], defendants

 hereby submit their list of exhibits for the December 8, 2020 Hearing on Plaintiffs’ Motion for

 Preliminary Injunction:

        1. Declaration of T. J. Watson (Dec. 4, 2020) (with Attachments 1 and 2) [Dkt 28-1];

        2. Declaration of Kevin Pistro (June 24, 2020) [Dkt 28-2].


 Dated: Dec. 7, 2020                                 Respectfully submitted,

                                                     JOHN C. CHILDRESS
                                                     Acting United States Attorney

                                                     SHELESE WOODS
                                                     Assistant United States Attorney

                                                     BRIGHAM J. BOWEN
                                                     Assistant Director

                                                     __/s/ Lisa A. Olson
                                                     LISA A. OLSON
                                                     JORDAN L. VON BOKERN
Case 2:20-cv-00630-JMS-DLP Document 30 Filed 12/07/20 Page 2 of 3 PageID #: 657




                                           U.S. Department of Justice
                                           Civil Division, Federal Programs Branch
                                           1100 L Street, N.W.
                                           Washington, DC 20001
                                           (202) 514-5633
                                           Lisa.olson@usdoj.gov
                                           Jordan.L.Von.Bokern2@usdoj.gov

                                           Counsel for Defendants




                                       2
Case 2:20-cv-00630-JMS-DLP Document 30 Filed 12/07/20 Page 3 of 3 PageID #: 658




                                CERTIFICATE OF SERVICE

        I hereby certify that on December 7, 2020, the foregoing was filed electronically through

 ECF/CM. On this same date, electronic service will be made to all counsel of record through the

 Court’s ECF/CM system.



                                                     /s/ Lisa A. Olson
                                                     Lisa A. Olson.
                                                     Senior Trial Counsel




                                                3
